Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 27 Oct 2020.
Claims 1-13 are currently pending and have been examined.

	
Claim Objections
Claims 1-13 are objected to because of the following informalities: as filed, every claim, including claim 13, ends with a semicolon. MPEP 608.01(m) sets out Form of Claims, which specifies that “each claim begins with a capital letter and ends with a period,” emphasis added. Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62939048, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not disclose the plurality of user accounts, the activity classifier and identifier, the comparison of the activity classifiers and identifiers, the plotting a course, or the outputting a rendezvous token as claimed in independent claim 1. The provisional application also does not disclose: calculating a distance, and outputting the token when the distance is less than a threshold as in claim 2; destination data in the rendezvous request and prompting to accept the request as in claim 3; calculating the distance, the threshold distance, and navigating to the destination as in claim 4; outputting the token when the distance is less than a threshold in claim 5; prompting to activate the notification if the distance is less than a threshold in claims 6 and 7; destination data in the rendezvous request, prompting to accept the request, and navigating to the destination in claim 8; the avatars and outputting said avatars of claim 9; outputting the token as in claims 10 and 11; providing at least one matched profile and prompting to review the matched profile as in claim 12; and providing the initiator profile and prompting to review the initiator profile as in claim 13. 
Only those elements of the dependent claims which were not already identified as lacking support in the independent claim were separately identified for the sake of brevity, since dependent claims are construed as including every limitation of the independent claim. 
For at least these reasons, the earliest effective filing date of the application is 27 Oct 2020. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-13 recite a method, which is a statutory category. 
Step 2A, prong 1: Independent claim 1 recites identifying real-world individuals; providing a plurality of user accounts, wherein each user account includes at least one initiator account and a plurality of respondent accounts, and wherein each of the plurality of user accounts is associated with at least one activity classifier; receiving a rendezvous request from an initiator account, wherein the rendezvous request includes at least one activity identifier (ID) and initiator location data; (C) comparing the activity ID to the activity classifier for each of the plurality of respondent accounts with the remote server in order to identify at least one matched account from the plurality of respondent accounts; (D) prompting to enter a rendezvous response, wherein the rendezvous response includes respondent location data; (E) plotting a course between the initiator location data and the respondent location data; and (F) outputting at least one rendezvous token. Applicant’s originally filed specification discloses that the “rendezvous token” is a unique identifier that can be “easily discerned via a cursory visual inspection” on p. 12, ll. 21-23. Therefore, this is part of the abstract idea. Identifying two persons available to rendezvous and providing a visual mechanism by which they can identify one another constitutes managing interpersonal behavior or relationships, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited elements. The additional elements in claim 1 are the server and the user personal computing devices. These are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 
Step 2A, prong 1: The dependent claims further define the abstract idea with additional steps or rules to be followed. Claim 2 recites calculating a distance between the two users and providing the visual indicator if the distance is less than a threshold. Claim 3 recites that the request is a transportation request, providing the plotted course to the matched user, and providing the matched user’s location to the initiator. Claim 4 recites calculating a distance between the two users and navigating the matched user to the destination. Claims 5-7 recite providing a notification device controlled by the matched user and outputting the token with or activating the notification device if the distance is less than a threshold. Claim 8 recites that the request is a meeting request and navigating the users to the meeting destination. Claim 9 recites sending avatars of the initiating user and the matched user each to the other. Claims 10 and 11 recite providing the token to either the initiator or matched user. Claims 12 and 13 recite prompting each party to review a profile associated with the other party. All of these steps further define the abstract idea with additional steps or rules to be followed, also falling within the “certain methods of organizing human behavior” grouping of abstract ideas. 
Step 2A, prong 2: Dependent claim 5 recites providing a notification device, which is described in Applicant’s originally filed specification, p. 14, ll. 3-20 as including “an electronic system with an integrated display device wireless communication capability.” Therefore, this is also a generically recited computing element. Otherwise, the dependent claims do not recite additional elements other than those recited in independent claim 1. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Sending and receiving information over a network, as well as analyzing information and displaying results of the analysis, have been held by the courts to be well-understood, routine, and conventional activity. MPEP 2106.05(d)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180121847 to Zhao et. al. (“Zhao”) in view of U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”).
Claim 1
Zhao discloses the following elements: 
A method for identifying real-world individuals who are connected through a digital platform the method comprising the steps of: ([0014] matching process for matching potential passengers with drivers)
(A) providing a plurality of user accounts managed by at least one remote server, wherein each user account is associated with a corresponding user personal computing (PC) device, ([0049] system stores driver profiles and user profiles in a computer readable medium; [0026], fig. 5 matching server manages user and driver profiles; [0024] user accesses the system via an app running on a smartphone)
and wherein the plurality of user accounts includes at least one initiator account and a plurality of respondent accounts, and ([0052] driver profiles; drivers can respond to transportation requests; [0053] user profiles for users to request rides, i.e. initiate the request)
wherein each of the plurality of user accounts is associated with at least one activity classifier; ([0052]-[0053] users and drivers are classified separately; see also fig. 5)
(B) receiving a rendezvous request from an initiator PC device with the remote server, wherein the rendezvous request includes at least one activity identifier (ID) and initiator location data; ([0073] matching server receives ride request; [0024] ride request includes current/pickup location information and destination location information)
(C) comparing the activity ID to the activity classifier for each of the plurality of respondent accounts with the remote server in order to identify at least one matched account from the plurality of respondent accounts; ([0026] drivers may be pre-selected and may be identified as matches for the ride request; [0052] driver profiles include driver-specific information, such as driver ID, name, photograph, vehicle type, license plate number etc. – Applicant’s originally filed specification discloses that the activity classifier may include a driver classifier and a rider classifier on p. 10, l. 25)
(D) prompting to enter a rendezvous response with a matched PC device, wherein the rendezvous response includes respondent location data; ([0030] driver can accept or decline the offer; [0029] routing system determines driver’s current location; [0031] routing system uses driver’s current location to route the driver to the passenger’s pickup location or current location)
(E) plotting a course between the initiator location data and the respondent location data with the remote server; ([0031] routing system uses driver’s current location to route the driver to the passenger’s pickup location or current location)
(F) outputting at least one rendezvous token with the initiator PC device and the matched PC device; ([0036] ride request module sends the driver’s information including profile picture to the rider – Applicant’s originally filed specification discloses that the token “may be any time of visual output,” which includes a profile picture)
Under the broadest reasonable interpretation of Applicant’s claim, the claim is met by Zhao. However, in the interest of compact prosecution and to the extent that one having ordinary skill in the art may conclude that the driver’s profile picture does not fairly disclose a token, Brinig discloses that the system may generate a match code and transmit the match code to a passenger to match the passenger with a driver in at least [0037], and that the match code may be a 3-5 digit pin, which is a visual output, for display on the user device as in [0040] and [0043]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the ride request verification of Zhao the match code as taught by Brinig so that a “requesting user can utilize [the code] to pair with a particular driver offering the selected service type.” Brinig, paragraph [0018]. 
Claim 2
Zhao in view of Brinig discloses the elements of claim 1, above. Zhao also discloses that driver and passenger current locations are identified in [0023]-[0024], that a driver is selected based on who is closest to the passenger’s location in [0015], and that the system sends the request to the driver and the driver information to the passenger when it determines that the driver device is en route “and has the earliest ETA of the currently available drivers” in [0073]. This is highly suggestive of calculating a distance between the real-time locations and taking action based thereon. Nevertheless, Brinig discloses: 
calculating a distance between a real-time-location of the initiator PC device and a real-time-location of the matched PC device with the remote server; ([0031] system determines current locations for drivers and riders and selects the driver that is closest in terms of distance or time; [0035] system can create a geo-fence around a particular area to determine when rider and driver are in the geo-fence area)
visually outputting the rendezvous token with the initiator PC device and the matched PC device if the distance is less than a meeting threshold; ([0035] system can create a geo-fence around a particular area to determine when rider and driver are in the geo-fence area; when driver and rider enter geo-fence area, a late-binding state is activated; [0037] match code is sent to rider device when the rider reaches the geo-fence area)
Zhao discloses sending a rider the driver’s profile picture when a closest driver is identified and accepts the ride request. Brinig discloses sending a match code to the user when the user reaches a geo-fence area, and determining that the driver is in the geo-fence area for matching. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the ride request verification of Zhao the match code as taught by Brinig so that a “requesting user can utilize [the code] to pair with a particular driver offering the selected service type.” Brinig, paragraph [0018].
Claim 3
Zhao in view of Brinig discloses the elements of claim 1, above. Zhao also discloses:
providing the rendezvous request is a transportation request; ([0024] passengers request transport service from a pickup or current location to a destination location)
providing the rendezvous request includes destination data; ([0024] passengers request transport service from a pickup or current location to a destination location)
prompting to accept the rendezvous response with the initiator PC device; ([0074] passenger may confirm that the pickup has occurred)
outputting the plotted course with the matched PC device; ([0031] routing module provides directions to driver device including to pickup and destination locations)
outputting a real-time-location of the matched PC device with the initiator PC device; ([0035] system provides user’s device a with a map of the driver’s current location)
Claim 4
Zhao in view of Brinig discloses the elements of claim 3, above. Zhao also discloses providing a route to the driver device including to pickup and destination locations in [0031]. Zhao also discloses that driver and passenger current locations are identified in [0023]-[0024], that a driver is selected based on who is closest to the passenger’s location in [0015], and that the system sends the request to the driver and the driver information to the passenger when it determines that the driver device is en route “and has the earliest ETA of the currently available drivers” in [0073]. This is highly suggestive of calculating a distance between the real-time locations and taking action based thereon. Nevertheless, Brinig discloses:
calculating a distance between a real-time-location of the initiator PC device and a real-time-location of the matched PC device with the remote server; ([0031] system determines current locations for drivers and riders and selects the driver that is closest in terms of distance or time; [0035] system can create a geo-fence around a particular area to determine when rider and driver are in the geo-fence area)
prompting to initiate a transportation operation with the matched PC device when the distance is within a meeting threshold; ([0035] system can create a geo-fence around a particular area to determine when rider and driver are in the geo-fence area; when driver and rider enter geo-fence area, a late-binding state is activated; [0062] trip start feature is triggered when match code is entered)
navigating to the destination data with the matched PC device; ([0062] trip start feature is triggered when match code is entered; route content is provided to the driver; see also figs. 5D and 5E)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the closest driver determination disclosed by Zhao the threshold-enabled features taught by Brinig “to enable a direct pairing experience, and bypass the normal selection-pairing process performed by the selection engine of the transport system.” Brinig, paragraph [0036]. 
Claim 8
Zhao in view of Brinig discloses the elements of claim 1, above. Zhao also discloses:
providing the rendezvous request is a  ([0024] passengers request transport service from a pickup or current location to a destination location)
providing the rendezvous request includes destination data; ([0024] passengers request transport service from a pickup or current location to a destination location)
prompting to accept the rendezvous response with the initiator PC device; ([0074] passenger may confirm that the pickup has occurred)
navigating to the destination data with the  ([0031] routing module provides directions to driver device including to pickup and destination locations)
Zhao does not explicitly disclose navigating to the meeting location, as opposed to the current location, for the initiator. However, Brinig discloses that the system can provide navigation instructions to both the rider and the driver for a meeting location in [0070]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the pick-up request information of Zhao the meeting request location navigation as taught by Brinig in order to direct both the rider and the driver “to the appropriate rendezvous area based on the service type.” Brinig, paragraph [0069]. 
Claim 9
Zhao in view of Brinig discloses the elements of claim 1, above. Zhao also discloses:
providing at least one initiator avatar being associated with the initiator account; ([0030], [0035] passenger allocation provides passenger’s profile picture to driver)
providing at least one matched avatar being associated with the matched account; ([0036] system provides driver’s profile picture to passenger)
wherein the at least one rendezvous token includes at least one initiator token and at least one matched token; ([0030], [0035] passenger allocation provides passenger’s profile picture to driver; [0036] system provides driver’s profile picture to passenger – this is after matching the driver to the rider and is therefore an initiator toke and a matched token)
designating the initiator avatar as the initiator token with the remote server; ([0030], [0035] passenger allocation provides passenger’s profile picture to driver)
designating the matched avatar as the matched token with the remote server; ([0036] system provides driver’s profile picture to passenger)
visually outputting the initiator token with the matched PC device; ([0030], [0035] passenger allocation provides passenger’s profile picture to driver app; [0023] driver device may be a smartphone; [0056] driver device may be a smartphone running an app)
visually outputting the matched token with the initiator PC device; ([0036] system provides driver’s profile picture to passenger app; [0024] user accesses the system via an app running on a smartphone)
Claim 10
Zhao in view of Brinig discloses the elements of claim 9, above. Zhao also discloses:
visually outputting the initiator token with the initiator PC device; ([0053] user profile includes profile picture; [0024] user accesses the system via an app running on a smartphone; [0035] if user has previously logged in, the app will automatically load the user’s profile information)
To the extent that Zhao does not explicitly disclose outputting the initiator token with the initiator device, Brinig discloses that the system can provide a match code via the application running on the user’s device in [0014]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the ride request verification of Zhao the match code as taught by Brinig so that a “requesting user can utilize [the code] to pair with a particular driver offering the selected service type.” Brinig, paragraph [0018].
Claim 12
Zhao in view of Brinig discloses the elements of claim 1, above. Zhao also discloses:
providing at least one matched profile being associated with the matched account; ([0036] system provides driver’s profile information to passenger; profile picture is associated with driver’s profile)
prompting to review the matched profile with the initiator PC device; ([0036] system provides driver’s profile picture to passenger)
Claim 13
Zhao in view of Brinig discloses the elements of claim 1, above. Zhao also discloses:
providing at least one initiator profile being associated with the initiator account; ([0030], [0035] passenger allocation provides passenger’s profile picture to driver; profile picture is associated with passenger profile)
prompting to review the initiator profile with the matched PC device; ([0030], [0035] passenger allocation provides passenger’s profile information to driver app; [0023] driver device may be a smartphone; [0056] driver device may be a smartphone running an app)

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180121847 to Zhao et. al. (“Zhao”) in view of U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”) and further in view of U.S. Patent Publication No. 20190043365 to McDavitt-Van Fleet et. al. (“McDavitt”).
Claim 5
Zhao in view of Brinig discloses the elements of claim 3, above. Zhao also discloses that the system determines that the driver is en route and sends the passenger the driver’s information based thereon in paragraph [0073]. Because Applicant discloses that the notification device may be “an electronic system with an integrated display device wireless communication capability,” the claim is met. However, due to the principles of claim construction, the notification device is being interpreted as a separate device from the initiator device. Accordingly, McDavitt discloses:
providing a notification device being communicably coupled to and controlled by the matched PC device; ([0081] upon receiving threshold information, vehicle subsystem causes a visual alert by flashing lights; [0041] vehicle subsystem and its functions may be controlled by the provider client device)
visually outputting the rendezvous token with the notification device if the distance is less than the meeting threshold; ([0081] upon receiving threshold information, vehicle subsystem causes a visual alert by flashing lights)
Zhao discloses causing a requestor device to display visual information responsive to the driver device. McDavitt discloses that a vehicle subsystem controlled by a provider device may cause the vehicle to flash lights based on threshold information. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the location based alert of Zhao the threshold based alert of McDavitt in order to “help the requester more easily locate and identify the transportation vehicle.” McDavitt, paragraph [0081].
Claim 6
Zhao in view of Brinig discloses the elements of claim 3, above. Zhao also discloses that the system determines that the driver is en route and sends the passenger the driver’s information based thereon in paragraph [0073]. Because Applicant discloses that the notification device may be “an electronic system with an integrated display device wireless communication capability,” the claim is met. However, due to the principles of claim construction, the notification device is being interpreted as a separate device from the initiator device. Accordingly, McDavitt discloses:
providing a notification device being communicably coupled to and controlled by the matched PC device; ([0081] upon receiving threshold information, vehicle subsystem causes a visual alert by flashing lights; [0041] vehicle subsystem and its functions may be controlled by the provider client device)
prompting to activate the notification device with the matched PC device if the distance is less than the meeting threshold; ([0081] upon receiving threshold information, vehicle subsystem causes an alert by flashing lights or honking the horn)
Zhao discloses causing a requestor device to display visual information responsive to the driver device. McDavitt discloses that a vehicle subsystem controlled by a provider device may cause the vehicle to flash lights based on threshold information. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the location based alert of Zhao the threshold based alert of McDavitt in order to “help the requester more easily locate and identify the transportation vehicle.” McDavitt, paragraph [0081].
Claim 7
Zhao in view of Brinig discloses the elements of claim 3, above. Zhao also discloses that the system determines that the driver is en route and sends the passenger the driver’s information based thereon in paragraph [0073]. Because Applicant discloses that the notification device may be “an electronic system with an integrated display device wireless communication capability,” the claim is met. However, due to the principles of claim construction, the notification device is being interpreted as a separate device from the initiator device. Accordingly, McDavitt discloses:
providing a notification device being communicably coupled to and controlled by the initiator PC device; ([0081] upon receiving threshold information, vehicle subsystem causes a visual alert by flashing lights; [0040] transportation system can be implemented in whole or in part by requester client device)
prompting to activate the notification device with the initiator PC device if the distance is less than the meeting threshold; ([0081] upon receiving threshold information, vehicle subsystem causes an alert by flashing lights or honking the horn)
Zhao discloses causing a requestor device to display visual information responsive to the driver device. McDavitt discloses that a vehicle subsystem controlled by a requester device may cause the vehicle to flash lights based on threshold information. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the location based alert of Zhao the threshold based alert of McDavitt in order to “help the requester more easily locate and identify the transportation vehicle.” McDavitt, paragraph [0081].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180121847 to Zhao et. al. (“Zhao”) in view of U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”) and further in view of U.S. Patent Publication No. 20190236743 to Bonanni et. al. (“Bonanni”).
Claim 11
Zhao in view of Brinig discloses the elements of claim 9, above. Zhao also discloses:
visually outputting the matched token with the matched PC device; ([0036] driver profile includes profile picture; [0056] driver device may be a smartphone running an app; [0035] if user has previously logged in, the app will automatically load the user’s profile information)
Brinig discloses that the driver device can scan a QR code displayed on the passenger device in [0044]. To the extent that neither Zhao nor Brinig explicitly disclose outputting the matched token with the matched PC device, Bonanni discloses that a passenger and an operator of a transportation asset are each presented with matching identicons to verify that the passenger can access the transportation asset in at least [0021]. Bonanni also discloses that the system can be used for taxi or rideshare car travel in paragraph [0019]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application because “simplified access encourages travelers to take advantage of public transportation assets.” Bonanni, paragraph [0008]. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 20190171798 to Boghossian et. al. discloses an application which allows a user to set up trusted individuals as ridemates. U.S. Patent Publication No. 20180211348 to Narayan et. al. discloses a system in which trusted drivers can be established for vulnerable individuals. U.S. Patent Publication No. 20170301160 to Somani et. al. discloses sending identical visual objects to each of a passenger and an operator to verify that a passenger is authorized and that the system may be used in on-demand transportation such as taxis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628